United States Court of Appeals
                       For the First Circuit

No. 16-2147

                          SUNDAY WILLIAMS,

                       Petitioner, Appellant,

                                 v.

                           UNITED STATES,

                        Respondent, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Joseph A. DiClerico, U.S. District Judge]


                               Before

                     Lynch, Baldock,* and Kayatta
                           Circuit Judges.


     Simone Bertollini, with whom Law Offices of Simone
Bertollini was on brief, for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
Emily Gray Rice, United States Attorney, was on brief, for
appellee.



                            June 8,, 2017




     *   Of the Tenth Circuit, sitting by designation.
              BALDOCK, Circuit Judge.                   A little over sixteen years

ago, Petitioner Sunday Williams, a Nigerian citizen by birth,

attempted         to         secure      his       United        States        citizenship.

Unfortunately, the way he did so was less than ideal:                                   in lieu

of    utilizing        any    legal     means      at    his    disposal,          he    instead

submitted     a    false       application       for     a     United    States         passport

wherein he claimed that he was an American citizen hailing from

Brooklyn.         Federal       authorities        caught       him     in    the       act    and

eventually charged him with making a material false statement in

a matter within the jurisdiction of the United States government

in violation of 18 U.S.C. § 1001.                        Petitioner pleaded guilty,

and the district court sentenced him to three years' probation.

              Now, nearly a decade after his probationary sentence

ended, Petitioner seeks a writ of error coram nobis—"a remedy of

last resort for the correction of fundamental errors of fact or

law,"   United     States        v.    George,     676 F.3d 249,       253    (1st      Cir.

2012)—that vacates or, at the very least, allows him to revise

the   factual      basis       of     his   § 1001      conviction.           Such       a    writ

obviously     could      not     remedy      the     direct      consequences           of    that

conviction (i.e., his already-completed sentence).                                 Petitioner,

however, hopes it could remedy the collateral consequences he

still suffers to this day.                  Specifically, because the underlying

facts of his § 1001 guilty plea and conviction involved a false

claim    of       United        States       citizenship,         Petitioner            is    now

                                             - 2 -
"ineligible to receive visas and ineligible to be admitted to

the United States."           See 8 U.S.C. § 1182(a)(6)(C)(ii).                    Further,

no waiver or exception is available that could rescue him from

that   status.         See    id.         Petitioner       is   therefore       not    only

permanently      barred      from    obtaining        lawful      permanent        resident

status, see id., but also subject to deportation at any moment,

see id. § 1227(a)(3)(D).              Vacating his conviction or revising

its    underlying      factual        basis        would   thus       leave    open     the

possibility that he could obtain a green card and remain in the

United States.

              So what is the supposed fundamental error that would

justify   granting      Petitioner          this     "extraordinary"      and       "hen's-

teeth rare" writ?            George, 676 F.3d at 253–54. In Petitioner's

opinion, it was the performance of his attorney, which he claims

was constitutionally deficient under Sixth Amendment standards,

during    the    proceedings        for     his     long-since-passed         conviction.

See generally Strickland v. Washington, 466 U.S. 668 (1984).                             To

be    sure,     such   constitutionally            deficient      representation,        if

true, can function as the rock upon which a petitioner can build

her coram nobis church.               See United States v. Castro-Taveras,

841 F.3d 34, 36–37, 52–53 (1st Cir. 2016) (allowing a defendant

to    premise    his   coram        nobis    petition      on     a   Sixth     Amendment

ineffective-assistance-of-counsel                   claim);     Murray        v.     United

States, 704 F.3d 23, 28 (1st Cir. 2013) (noting that writs of

                                            - 3 -
coram     nobis      are     "meant       to    correct           errors    'of     the     most

fundamental character; that is, such as render[ ] the proceeding

itself     irregular         and        invalid'"          (alteration       in     original)

(emphasis added) (quoting United States v. Mayer, 235 U.S. 55,

69 (1914))).

               To    demonstrate         his    attorney's           allegedly      deficient

performance,         Petitioner         first    points       to      his   change-of-plea

hearing    from       July    29,       2004.         As     is     relevant      here,     when

Petitioner walked into that hearing to plead guilty, he had not

yet been charged under § 1001; instead, he had been charged

under 18 U.S.C. § 1542 with the crime of passport fraud.                                  And in

fact, Petitioner had filed motions to dismiss the passport fraud

indictment for improper venue and to transfer the case to the

Eastern District of New York, where Petitioner had actually made

his false citizenship claims and where he lived at the time,

from     the    District          of    New     Hampshire,          where    his     passport

application         had    been    processed      and       where    the    indictment       was

currently pending.           The district court had initially denied both

motions but changed course at the hearing after recognizing that

our then-recent decision in United States v. Salinas, 373 F.3d
161 (1st Cir. 2004), mandated that venue did, in fact, lay in

the    Eastern       District      of    New    York.         And     in    light    of     that

recognition,         the    district      court       asked       Petitioner      whether     he



                                              - 4 -
wished to waive venue and proceed with his guilty plea in the

District of New Hampshire.

             After speaking with Petitioner, Petitioner's counsel

replied that Petitioner no longer wished to "go through with

this proceeding today" and wanted the case to be dismissed.                          In

response, however, the prosecutor requested that the district

court delay dismissing the case so that the United States could

file a superseding indictment instead charging Defendant with

making a material false statement in violation of § 1001.                            In

the   government's      view,    this      course    of    action       was   the   most

practical     and     expeditious     route,     for      venue       over    a   § 1001

indictment would still lay in the District of New Hampshire.

Id. at 166–67.

             Petitioner's counsel agreed with the government's new,

alternative suggestion.         Without consulting anew with Petitioner

to    see   whether    he    wanted   to     proceed      with    the    government's

suggested    course     of   action     or   still   hoped       to   have    the   case

dismissed, counsel stated that

       [t]ime   is  important  for  [Petitioner]  regarding
       immigration, what's going to happen with that, so I
       suppose we don't have an objection to a superseding
       indictment.

Petitioner's counsel also observed that a superseding indictment

would "avoid [Petitioner] being re-arrested."




                                        - 5 -
             Although         Petitioner      went    along       with     his   counsel's

conduct at the time and, as we noted above, eventually pleaded

guilty to the § 1001 charge, Petitioner now claims that his

"[c]ounsel sua sponte changed [his] plea by agreeing to allow

the     government      to    file     a   superseding       indictment—instead           of

having the charge dismissed—without asking [him] or explaining

what that meant."             Because a defendant is guaranteed effective

assistance       of    counsel       during    the     "plea      process,"       Hill     v.

Lockhart, 474 U.S. 52, 57 (1985), Petitioner argues that such an

action clearly amounts to unreasonable conduct under the Sixth

Amendment.

             But Petitioner does not stop there.                    He also claims on

appeal     that       his     counsel      both      "fail[ed]        to      advise"     and

"affirmatively misadvised" him of the immigration consequences

of    pleading     guilty      to     (initially)     committing           passport     fraud

under    § 1542       and    (eventually)      making       false     statements        under

§ 1001.       And      since    the     Supreme      Court     held      in    Padilla     v.

Kentucky,    559 U.S. 356     (2010),     that     the     Sixth      Amendment's

guarantee     of      effective        assistance      of     counsel         requires     an

attorney for a criminal defendant to "inform her client whether

his [guilty] plea carries a risk of deportation," id. at 374,

Petitioner thus claims that his counsel's misadvice and lack of

advice     necessarily         made     his   representation          constitutionally

inadequate.

                                           - 6 -
               For    example,      Petitioner        points      to    his        counsel's

statement during the July 29, 2004 change-of-plea hearing that

"[t]ime is important for [Petitioner] regarding immigration."

He contends that this statement was affirmative misadvice about

the immigration consequences of pleading guilty because "[h]ow

the    passage       of   time   could      positively      or     negatively        affect

[Petitioner's] immigration status is difficult to understand."

Further, Petitioner averred under penalty of perjury that his

counsel "repeatedly told [him] that this was a criminal case and

that it had nothing to do with [his] immigration."                                  And, of

course, lingering in the background is his counsel's alleged

omitted advice—i.e., that he and his counsel "did not discuss

anything about [Petitioner's] immigration, other than [their]

initial discussion where [his counsel] told [Petitioner] that

the criminal case had nothing to do with [his] immigration."

               For his third and final allegation of his counsel's

ineffectiveness,          Petitioner     targets      his    second     change-of-plea

hearing on October 14, 2004, during which he pleaded guilty to

the superseding § 1001 charge.               In the course of pleading guilty

to    that    charge,     Petitioner       admitted     that      he   made    materially

false statements "in connection with an application for a United

States       Passport"    and    "[i]n     order   to    induce        and    secure       the

issuance of a United States Passport."                   He now claims, however,

that   his     counsel     should    not    have   let      him    admit      to    such    an

                                           - 7 -
underlying     factual      basis.     Under     Sixth    Amendment     standards,

Petitioner     argues,      an    effective    attorney    would   have    instead

instructed him to only plead guilty to making materially false

statements in connection with and for the purpose of obtaining a

"travel document."

              Petitioner asserts that the choice of which phrase to

use—"travel document" or "United States Passport"—is not merely

a matter of semantics.             By pleading guilty to making a false

statement in connection with a U.S. Passport, he argues that his

counsel, for all intents and purposes, allowed him to "plead

guilty   to    facts   establishing        passport   fraud    even    though   the

charge was no longer pending, and the facts involving a passport

were not elements of the charge of making false statements."

And   based     on   this    de    facto      admission   of   passport     fraud,

Petitioner claims that he unwittingly admitted he had made a

false claim of United States citizenship, which, as we noted

above, now forever precludes him from obtaining lawful permanent

resident status and subjects him to deportation at any moment.

See 8 U.S.C. §§ 1182(a)(6)(C)(ii), 1227(a)(3)(D).                     If, however,

he had pleaded guilty to making a false statement in connection

with a travel document, Petitioner notes that he would not have

been admitting to a factual basis that implied a false claim of

citizenship.      And since, in Petitioner's opinion, a reference to

a generic "travel document" would have been more than sufficient

                                       - 8 -
to meet the elements of a § 1001 charge, he claims that an

effective       attorney      should    have     known      to      use        that      less

destructive term.

              The   district    court,       which   took     the     first       shot     at

Petitioner's coram nobis petition under the authority vested to

it by the All Writs Act, 28 U.S.C. § 1651(a), concluded that

none of Petitioner's three arguments for ineffective assistance

of counsel were meritorious.              See George, 676 F.3d at 253 ("The

authority to grant coram nobis relief derives from the All Writs

Act, 28 U.S.C. § 1651(a),           which      empowers       federal          courts     to

'issue    all    writs     necessary    or    appropriate        in   aid        of     their

respective      jurisdictions       and      agreeable      to      the        usages     and

principles of law.'").          It therefore denied him a writ of error

coram nobis.        Petitioner accordingly appeals and asks us to do

what the district court would not.

              Our    jurisdiction         arises      under      28 U.S.C. § 1291.

Trenkler v. United States, 536 F.3d 85, 95 (1st Cir. 2008).

Further, "we afford de novo review to the district court's legal

conclusions and clear-error review to its findings of fact."

George, 676 F.3d at 256.               Where, as here, the district court

"did not conduct an evidentiary hearing and denied the writ as a

matter of law," such a standard translates to plenary review.

Id.      As   always,    we   are   also     free    to   "affirm         on    any     basis

apparent in the record," even if it would "require[] ruling on

                                        - 9 -
arguments not reached by the district court or even presented to

us on appeal." Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 237

n.11 (1st Cir. 2013) (second quotation quoting Jordan v. U.S.

Dep't of Justice, 668 F.3d 1188, 1200 (10th Cir. 2011)).

              We note at the outset that Petitioner's case presents

one of the few instances where we could even consider granting a

writ of error coram nobis: "[I]n its modern form, [this writ] is

ordinarily available only to a criminal defendant who is no

longer   in    custody."       Trenkler, 536 F.3d   at   98.   Petitioner

undoubtedly satisfies that prerequisite.                   But his eligibility

for   this    "remedy   of    last    resort,"     George, 676 F.3d   at   253,

hinges on more than the simple fact that he is no longer serving

his sentence.      For one thing, he must "adequately explain his

failure to seek relief earlier through other means."                      Murray,
704 F.3d at 29.         Further, he must also "show that he continues

to suffer a significant collateral consequence from the judgment

being challenged and that issuance of the writ will eliminate

this consequence."           Id.     Finally, and as we have alluded to

several times before, "he must demonstrate that the judgment

resulted from a fundamental error."                Id.   And even if Petitioner

satisfies this tripartite test, we "retain[] discretion to grant

or deny the writ."         Id. at 29–30.        Indeed, "[t]he Supreme Court

has   always    envisioned         coram   nobis    as   strong    medicine,    not

profligately to be dispensed," so we must issue this writ "only

                                       - 10 -
under circumstances compelling such action to achieve justice."

George, 676 F.3d      at   254–55       (second    quotation      quoting         United

States v. Morgan, 346 U.S. 502, 511 (1954)).

             We assume for the purposes of argument that Petitioner

can   adequately         explain    why    he    did     not    seek   relief          from   his

§ 1001 conviction any earlier.                     We also have little trouble

concluding        that       Petitioner    continues           to   suffer        significant

collateral consequences from his § 1001 conviction and that a

writ of error coram nobis would remedy those consequences.                                    As

Petitioner        himself      noted,     he    cannot     obtain      lawful       permanent

resident status because the underlying facts of that conviction

involved a false claim of United States citizenship, and he is

therefore subject to deportation at any moment.                              See 8 U.S.C.

§§ 1182(a)(6)(C)(ii), 1227(a)(3)(D).                       "Although         we    have       not

explicitly        set    out      what    comprises       a     continuing        collateral

consequence,"           we     believe     that,       whatever        the        definition,

Petitioner's dilemma satisfies that requirement.                               George, 676
F.3d at 255–56; see also Murray, 704 F.3d at 29 n.6 (noting that

something "more than the mere fact of conviction is needed" to

prove   a   continuing         collateral        consequence).           And      of    course,

vacating     or     revising       the     underlying          factual    basis         of    his

conviction via a writ of error coram nobis would alleviate that

problem.



                                           - 11 -
            That       leaves           us    to     determine            whether      Petitioner's

§ 1001    conviction              resulted         from        a     fundamental           error—i.e.,

whether his counsel was constitutionally ineffective under the

Sixth Amendment.             To succeed on that argument, Petitioner must

first show that his counsel's "performance was deficient," and

he must then show that "the deficient performance prejudiced the

defense."    Strickland, 466 U.S. at 687.                                 The first requirement

necessitates       a    demonstration               that           "counsel     made        errors   so

serious    that    counsel              was   not     functioning              as    the     'counsel'

guaranteed the defendant by the Sixth Amendment," id., and in

reviewing    such           an        allegation,         we       must     "indulge        a     strong

presumption that counsel's conduct falls within the wide range

of reasonable professional assistance," Woods v. Donald, 135 S.

Ct. 1372, 1375 (2015) (quoting Strickland, 466 U.S. at 689).

Put differently, we will find deficiency only "where, given the

facts known [to counsel] at the time, counsel's choice was so

patently unreasonable that no competent attorney would have made

it."      Knight       v.        Spencer,      447 F.3d 6,    15    (1st       Cir.    2006)

(internal quotation marks omitted).

            The prejudice requirement, meanwhile, necessitates a

demonstration          of        "a     reasonable         probability              that,    but     for

counsel's unprofessional errors, the result of the proceeding

would have been different."                   Rossetti v. United States, 773 F.3d
322, 327 (1st Cir. 2014) (quoting Strickland, 466 U.S. at 694).

                                               - 12 -
Further,        that     probability       "must     be    substantial,         not     just

conceivable," Rivera-Rivera v. United States, 827 F.3d 184, 187

(1st Cir. 2016) (quoting Hensley v. Roden, 755 F.3d 724, 736

(1st     Cir.        2014)),    or,     stated      differently,        "a     probability

sufficient to undermine confidence in the outcome," Mello v.

DiPaulo, 295 F.3d 137, 142 (1st Cir. 2002) (quoting Strickland,
466 U.S.     at     694).       "Hence,     [Petitioner's]          Sixth     Amendment

claim[s]      will      fall    short     unless     he   can   show      a    substantial

likelihood that he would have obtained a different outcome" on

his § 1001 charge.             Rivera-Rivera, 827 F.3d at 187.

              Petitioner's         first      allegation—that       his       counsel    sua

sponte changed his plea by allowing the government to file a

superseding indictment without consulting him about it—fails for

two    reasons.         First,     we    do   not    believe     that     his    counsel's

decision        to     allow     the    government        to    file     a     superseding

indictment was constitutionally deficient.                      Instead, we conclude

that it was a valid, reasoned decision meant to avoid further

delay.        If     Petitioner's       counsel     had   fought    the       government's

decision to file a superseding indictment, the district court

indicated       it     simply     would    have     dismissed      the       case   without

prejudice, and the government indicated that it still would have

filed new charges under § 1001 in a brand new indictment.                               As a

practical matter, this would have been the exact same scenario

that Petitioner ended up facing: being charged under § 1001.

                                           - 13 -
The only difference is that, as Petitioner's counsel recognized,

the government would have had to re-arrest Petitioner, which

would     have    resulted         in    an     unnecessary        delay.         Because

Petitioner's counsel saw the writing on the wall and agreed with

the government's request for a superseding indictment to avoid

this    delay,    we   cannot      say       that     this   was   a    constitutionally

deficient choice even though counsel did not discuss the matter

with Petitioner.

             Second,        even        if     his       counsel's       decision      was

constitutionally        deficient,           Petitioner        cannot    show   that   he

suffered any prejudice.                 Again, the result of the proceeding

would have been no different had his counsel not agreed with the

government's wish to file a superseding indictment: Petitioner

eventually would have been charged under § 1001 for making a

material false statement.               Petitioner, however, argues that the

initial    result      of   the    proceeding          would    have     been   different

because the § 1542 charge for passport fraud would have been

dismissed.       As such, he contends that if the government chose to

file a new charge under § 1001, he in turn could have filed a

new motion to transfer that charge to the Eastern District of

New York (an action he could not take once his attorney agreed

to a superseding indictment in the District of New Hampshire).

And if the district court granted that motion, Petitioner claims

it would have been easier for him to defend against the charge

                                             - 14 -
since he would have been in his hometown and with his family.

But   Petitioner     has    provided       no    evidence      or     other       compelling

information       suggesting      that     the       district       court        would    have

granted    any    motion    to    transfer       a    new    § 1001        charge    to    the

Eastern District of New York.                   In fact, the record before us

shows a strong likelihood that Petitioner still would have been

subjected to a § 1001 charge in the District of New Hampshire.

Thus, at most, the probability the district court would have

granted any such motion is merely conceivable, not substantial.

And even if the district court did grant his motion, there is no

evidence    suggesting      that     he    could      have   successfully           defended

against a § 1001 prosecution in New York.                       We therefore cannot

say Petitioner suffered any prejudice.

            Petitioner's         second         allegation       of        his     counsel's

ineffectiveness—that           his     counsel         failed         to     advise        and

affirmatively misadvised him of the immigration consequences of

pleading    guilty—also      fails.         For      starters,      under        Chaidez    v.

United     States,    133    S.      Ct.    1103      (2013),       we      cannot       grant

Petitioner any relief for his claims insofar as they relate to

his   counsel's      alleged     failure        to   advise.          In    Chaidez,       the

Supreme Court expressly held that it had "announced a new rule

in Padilla," and for that reason "defendants whose convictions

became    final    prior    to     Padilla . . . cannot             benefit        from    its

holding."     Id. at 1113.           Further, "the Supreme Court certainly

                                          - 15 -
decided      that    Padilla's     new       rule     covers       failure-to-advise

claims."        Castro-Taveras, 841 F.3d     at    43.       Consequently,

Plaintiff, whose judgment was entered in 2005, cannot rely on

the   2010    Padilla       decision   to     claim    that      his   attorney     was

constitutionally ineffective by failing to advise him of the

immigration consequences of pleading guilty.

              The story is different for Petitioner's claims that

his attorney affirmatively misadvised him.                       Unlike failure-to-

advise claims, "Padilla's misadvice holding did not constitute a

new   rule"    and    is     therefore   not     barred      retroactively        under

Chaidez.      Castro-Taveras, 841 F.3d at 51.               Thus, as of 2005 when

judgment     was    entered,    Petitioner's         counsel       could   have   been

constitutionally ineffective under Sixth Amendment standards if

he did, in fact, affirmatively misadvise Petitioner about the

immigration consequences of pleading guilty.                     Id. (holding that

at least as of 2003—two years before Petitioner's judgment of

conviction—affirmative-misadvice claims were "so embedded in the

fabric of the Sixth Amendment framework that 'all reasonable

jurists' would have agreed that Strickland applied to [those]

claims" (citation omitted) (quoting Lambrix v. Singletary, 520
U.S. 518, 528 (1997))).

              But    even     though     we     theoretically          could      grant

Petitioner relief for his claims that his attorney misadvised

him   about    the    immigration      consequences         of     pleading    guilty,

                                       - 16 -
Petitioner hits another snag: although he makes this misadvice

argument on appeal, he did not advance this same argument in his

original coram nobis petition.            In fact, his petition alleged

only that his attorney failed to advise him of any immigration

consequences, and Petitioner sought to assert misadvice claims

only when the government moved to dismiss his petition on the

grounds that Padilla's holding on failure-to-advise claims was

not retroactive under Chaidez.        We do not take kindly to parties

who   "shift[]    legal    theories    and   s[eek]     to   re-characterize

[their] Complaint[s] in a way that might parry [the defendants']

blow[s]."     Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 85

(1st Cir. 2008). "The court, and the defendants, are entitled to

rely on the plain language and the structure of the complaint in

determining what claims are present there," and "the plaintiff

is not entitled to pursue 'every legal theory that a court may

some day find lurking in the penumbra of the record.'"              Ruivo v.

Wells Fargo Bank, N.A., 766 F.3d 87, 91 (1st Cir. 2014) (quoting

Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1172 (1st Cir.

1995)).     "Otherwise, waiver looms."       Snyder v. Collura, 812 F.3d
46, 51 (1st Cir. 2016).

            Moreover, even if we generously assume that Petitioner

did   not    waive   his   affirmative-misadvice        claims,    Petitioner

suffered    no   prejudice   from   his    attorney's    alleged   misadvice

because the district court itself informed Petitioner that he

                                    - 17 -
faced    immigration    consequences.          For     instance,    at   his    first

change-of-plea hearing on July 29, 2004, while Petitioner was

still charged with passport fraud, the following exchange took

place:

        THE COURT: Now, do you understand as a consequence of
        this offense it is possible that you could be
        deported?

        [PETITIONER]: Yes, sir.

And at his second-change-of plea hearing on October 14, 2004,

where    Petitioner     pleaded   guilty       to    making   a    material     false

statement, a similar exchange occurred:

        THE COURT: As a result of this conviction, do you
        understand that you could face the possibility of
        deportation?

        [PETITIONER]: Yes, sir.

Given that the district court wisely took it upon itself to

inform Petitioner of the immigration consequences of pleading

guilty, we do not see a substantial likelihood that anything

different     would    have   happened     had       Petitioner's    counsel      not

(allegedly) misadvised him.

              Petitioner's    third      and        final   allegation     of     his

counsel's ineffectiveness—that his counsel should not have let

him   plead    guilty    to   facts    establishing         passport     fraud—also

fails.     For one thing, under § 1001, "the government is required

to prove not only that the defendant's statements were false,

but also that they were material," United States v. Arcadipane,

                                      - 18 -
41 F.3d 1, 7 (1st Cir. 1994), which means that "[t]he statement

must have 'a natural tendency to influence, or [be] capable of

influencing, the decision of the decisionmaking body to which it

was addressed,'" United States v. Gaudin, 515 U.S. 506, 509

(1995) (second alteration in original) (quoting Kungys v. United

States, 485 U.S. 759, 770 (1988)).                     As should be obvious, the

district court could not have determined whether Petitioner's

false statements had a tendency to influence a decision of the

U.S. State Department's National Passport Center if it had not

known   he   had,    in     fact,      submitted   a    false    application       for   a

United States Passport.                Indeed, the district court could not

have    gleaned      this       same     information      had    Petitioner        merely

admitted     he    had   made    false     statements      in   order   to   obtain      a

generic travel document.                 Even more, there is no persuasive

evidence that the prosecutor would have agreed to the amorphous

customization       of    the    charge     even    had    it    been   sought.          We

therefore         conclude       that      Petitioner's         counsel      was      not

constitutionally         ineffective       by   allowing    him    to   plead      guilty

under § 1001 to making material false statements in order to

obtain a U.S. Passport.

             Accordingly,         because       Petitioner's      counsel     was     not

constitutionally ineffective under the Sixth Amendment in any

way,    Petitioner       cannot        establish   that    his    conviction        under

§ 1001 for making a material false statement arose from any

                                          - 19 -
fundamental error.          We therefore deny him a writ of error coram

nobis on that ground alone.              But we note that even if Petitioner

could satisfy our tripartite test for coram nobis relief, we

would exercise our discretion to deny him such a writ in any

event.    "[W]hen       a    defendant     seeks    to     vacate   a   guilty-plea

conviction   by   way       of   coram    nobis,   red     flags    accompany    that

request" and "great caution is warranted."                   George, 676 F.3d at

257–58.   And given that Petitioner entered a guilty plea in this

case, it "seems dubious that granting the writ w[ould] promote

the interests of justice."           Id. at 260.         Thus, no matter how he

slices it, Petitioner remains bound by his conviction.

                                          ***

          "A   Hail     Mary      pass    in    American    football    is   a   long

forward pass made in desperation at the end of a game, with only

a small chance of success.           The writ of error coram nobis is its

criminal-law equivalent."           George, 676 F.3d at 251.             Petitioner

cannot satisfy this difficult standard.                  We therefore AFFIRM the

district court's denial of a writ of error coram nobis.




                                         - 20 -